—Motion for reargument granted, and upon reargument, the prior unpublished Order and Opinion Per Curiam entered March 24, 1998 (M-8) is recalled and vacated, the Order and Opinion Per Curiam entered April 20, 1998 herein, are substituted therefor under seal, and the application to seal the proceedings is granted except as to the fact of respondent’s suspension, effective, nunc pro tunc, March 24, 1998, and until the further order of this Court. Concur — Sullivan, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.